DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candler et al. (2002/0196260, of record) [Candler].
Regarding claims 1 and 8, Candler discloses a method for vertically filtering an image, comprising: 
caching a preset number of rows of image data and reading a to-be-read row of image data, wherein the to-be-read row is a first row, not cached, in the image data (paragraph 0088 and 0092-0094); 
calling a filter to vertically filter the preset number of rows of the image data and the to-be- read row of the image data to obtain first filtered data (paragraph 0089); 
updating the image data according to the first filtered data, and judging whether the to-be- read row is last row of the image data (block based processing rather than full image, paragraph 0101); 
if not, updating the to-be-read row to next row of the to-be-read row, and returning to execute the step of caching the preset number of rows of the image data and reading the to-be- read row of the image data (processing continues until block is complete, paragraph 0101); 
or if so, calling the filter to vertically filter the preset number of rows of the image data and the to-be-read row of the image data to obtain second filtered data, and updating the image data according to the second filtered data to obtain the vertically filtered image data (image scaling once block is complete, paragraph 0102).

Regarding claims 2, 4, and 9, Candler discloses the method and chip according to claims 1 and 8, wherein the step of calling the filter to vertically filter the preset number of rows of the image data and the to-be-read row of the image data to obtain the first filtered data comprises: acquiring a filter order and determining a number of prepositive rows and a number of postpositive rows in a to-be-filtered row of the image data according to the filter order(the number of rows within “a row” is one, thus a to-be-filtered row consists of 0 postpositive rows and 1 prepositive row); generating prepositive rows of the image data according to the preset number of rows of cached image data, and determining postpositive rows of the image data according to the preset number of rows of the cached image data and the to-be-read row of the image data; and calling the filter to vertically filter the prepositive rows and the postpositive rows of the image data to obtain filtered data in the to-be-filtered row of the image data as the first filtered data (vertical filtering of a row, paragraph 0109) or second filtered data (final filtering step once all rows have been filtered, for example scaling, paragraph 0102).

Regarding claims 3 and 10, Candler discloses the method and chip according to claims 2 and 9, wherein the step of updating the image data according to the first filtered data comprises: updating the to-be-filtered row of the image data to the filtered data in the to-be-filtered row of the image data (filling buffer, paragraph 0108-0109).

Regarding claim 5,  Candler discloses the method according to claim 4, wherein the step of updating the image data according to the second filtered data to obtain the vertically filtered image data comprises: judging whether the to-be-filtered row is the last row of the image data; in response to that the to-be-filtered row not being the last row of the image data, updating the to-be-filtered row of the image data to the second filtered data, updating the to-be-filtered row to the next row of the to-be-filtered row, and returning to execute the step of generating the prepositive rows of the image data according to the preset number of rows of the cached image data and determining the postpositive rows of the image data according to the preset number of rows of the cached image data and the last row of the image data; or in response to that the to-be-filtered row being the last row of the image data, updating the last row of the image data to the second filtered data, and outputting updated image data (filtering is performed per block until entire image is completed, paragraph 0100).

Regarding claim 6, Candler discloses the method according to claim 1, wherein before the step of calling the filter to vertically filter the preset number of rows of the image data and the to-be-read row of the image data to obtain the first filtered data, the method further comprises: acquiring parameters of the filter and quantizing the parameters of the filter (filter parameters module 22, fig. 1).

Regarding claim 7, Candler discloses the method according to claim 6, wherein after the step of acquiring the parameters of the filter and quantizing the parameters of the filter, the method further comprises: in response to receipt of a control beat number modification command, modifying a control beat number of the filter according to the control beat number modification command (control which data is “skipped”, paragraph 0107).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Cheung et al. (2007/0121733 paragraph 0039) for an additional example in the art of two step vertical filtering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421